PARKS, Judge,
Specially Concurring:
Although I agree with the result in this case, I write separately on the question of the proper application of the punishment enhancement provisions of the Uniform Controlled Substance Act, 63 O.S.1981, § 2-401, and the Habitual Offender Act, 21 O.S.1981, § 51. The majority states that “The provisions of 63 O.S.1981, § 2-401(C) are intended to apply only where all of the felonies are drug offenses under the Uniform Controlled Substance Act.” Supra, at 147 (emphasis in original). I believe that language could be somewhat misleading because it implies that the State can never seek to enhance under the drug statute if the defendant has any non-drug convictions. As this Court indicated in Novey v. State, 709 P.2d 696 (Okl.Cr.1985) (Bussey, J., concurring in result; Brett, J., specially concurring), when a drug defendant has been previously convicted of both drug and non-drug crimes, the State may elect to seek enhancement under either statute. Therefore, if the State wishes to seek enhancement under the Controlled Substance Act, it may elect to do so by citing only the prior drug offenses for enhancement purposes. Of course, the State may also elect to proceed under the Habitual Offender Act by citing both the drug and non-drug prior offenses. In this case, since the appellant had been previously convicted of both drug and non-drug crimes, the State could properly elect to proceed under the Habitual Offender Act.